STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



State of West Virginia,                                                            FILED
Plaintiff Below, Respondent
                                                                               December 7, 2020
                                                                                EDYTHE NASH GAISER, CLERK
vs.) No. 19-1011 (Upshur County 19-F-35)                                        SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA

Takiese Naceer Bethea,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Takiese Naceer Bethea, by counsel Jeremy B. Cooper, appeals the Circuit Court
of Upshur County’s October 3, 2019, sentencing order entered following his pleas of guilty to
malicious assault and first-degree robbery. Respondent State of West Virginia, by counsel Lara K.
Bissett, filed a response to which petitioner submitted a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure. 1

         On February 22, 2018, police received a call about a disturbance at the Colonial Motel in
Buckhannon, West Virginia. At the motel, officers found blood on the floor in Room 56 of the
motel, and they found a male who identified himself as Michael Harris. However, they discovered
that was a false name and that individual was actually Lamere Troup. Upon entering the bathroom,
an officer found the victim, Frank Hall, covered in blood with a swollen left eye, zip tie on one
wrist, and duct tape on his wrist and ankles. Upon further inspection, officers discovered pepper
spray, a knife, additional zip ties, a ski mask, gloves, and a loaded gun. Mr. Hall told an officer
that his sister, Michaelina Sarne, had texted him earlier in the day stating that she was at the
Colonial Motel and would like to see him. According to Mr. Hall, while he was there with his
sister, two men wearing ski masks entered the room, duct taped his feet and arms at gunpoint, and
demanded money from him. Mr. Hall was stabbed multiple times by petitioner, in addition to being
pistol whipped and kicked by Mr. Troup, causing him to lose consciousness. Mr. Troup identified


       1
         Petitioner also filed a motion for partial designation of the record. This Court hereby
denies that motion.
                                                  1
petitioner as the person who stabbed Mr. Hall. Medical records show that Mr. Hall suffered
multiple lacerations, facial swelling, and a broken nose.

        Ms. Sarne essentially claimed to be a victim, as well, and denied knowing Mr. Troup or
petitioner. However, Mr. Troup told officers that Ms. Sarne had offered him $10,000 to drive to
West Virginia with Ms. Sarne and another man, later identified as petitioner, to rob Mr. Hall. Mr.
Troup said that the group bought duct tape at a Rite Aid in New Jersey, where Mr. Troup lived,
and also bought gloves, a ski mask, zip ties, and mace at Wal-marts in New Jersey and Maryland.
He further told officers that Ms. Sarne’s daughter, Alayna Puglia, drove them to West Virginia
and stayed in the car while the others were in the motel room with Mr. Hall. A search of Ms.
Sarne’s cell phone showed that Mr. Hall texted her a picture of a bag of money on February 13,
2018, indicating that he had just received $60,000. On February 15, 2018, Ms. Sarne texted
petitioner, “You wanna make sum cash??” Petitioner replied, “Don’t ialways.” On February 22,
2018, petitioner texted Ms. Sarne asking “me u n my boy making the trip?”

        Petitioner and his co-defendants were indicted on January 15, 2019. Petitioner and Mr.
Troup were indicted on charges of kidnapping, first-degree robbery, conspiracy, and malicious
assault. Co-defendant Ms. Sarne was indicted of kidnapping, first-degree robbery, and conspiracy
while co-defendant Ms. Puglia was indicted for conspiracy. According to petitioner, he and Mr.
Troup are African American while Ms. Sarne and Ms. Puglia are Caucasian. 2

        Petitioner pled guilty to first-degree robbery and malicious assault. Prior to imposing
petitioner’s sentence, the circuit court directed that a presentence investigation (“PSI”) be
conducted. As part of that investigation, petitioner gave a written statement to the probation officer,
which provided that petitioner

       was not only intoxicated but under the influence of [p]rescribed medication of
       Xanax. . . . Powered by my own greed, selfishness, and out right [sic] disregard for
       my morals I came up with the notion to rob Mr. Hall, after hearing about a large
       sum of money he had. Coming to WV I armed myself with a firearm, and other
       materials I may have needed to commit the crime. . . . I take full responsibility for
       what I did, im [sic] taking this time to transition to a better man. . . . 3

After reviewing the PSI report, the circuit court entered its October 3, 2019, sentencing order
ordering that petitioner be confined in the state penitentiary for a determinate period of thirty-six


       2
          Mr. Troup’s sentence is the same as petitioner’s; Ms. Sarne was sentenced to one to five
years of incarceration pursuant to her plea of guilty to a single count of conspiracy; and Ms. Puglia
was sentenced to one year in jail on a misdemeanor count of accessory after the fact.
       3
          Petitioner self-reported to the probation officer that he had a juvenile criminal history of
“drug charges” and that after violating the terms of his probation at sixteen-years-old, he was
placed in a juvenile detention center until he turned eighteen. As an adult, he had numerous
criminal charges, including resisting arrest, possession of a controlled substance, aggravated
assault, and being a fugitive from justice. Some of petitioner’s prior charges were dismissed while
he pled guilty to others.
                                                  2
years, with credit for 553 days served, for first-degree robbery and a term of two to ten years for
malicious assault, with the sentences to run consecutively. In return for the entry of the guilty
pleas, the State moved to nolle prosequi the remaining charges in the indictment; the circuit court
granted that motion, so those charges were dismissed. Petitioner appeals from that sentencing
order.

       As we have previously stated,

               “‘[t]he Supreme Court of Appeals reviews sentencing orders . . . under a
       deferential abuse of discretion standard, unless the order violates statutory or
       constitutional commands.’ Syllabus Point 1, in part, State v. Lucas, 201 W. Va. 271,
       496 S.E.2d 221 (1997).” Syllabus Point 2, State v. Georgius, 225 W. Va. 716, 696
       S.E.2d 18 (2010).

Syl. Pt. 1, State v. Varlas, -- W. Va. --, 844 S.E.2d 688 (June 11, 2020).

        On appeal, petitioner asserts three assignments of error. First, he argues that the circuit
court erred by sentencing him in violation of the constitutional principles of proportionality, due
process, and equal protection, based upon the “massive disparity” between the plea offers and
sentences given to his white co-defendants in comparison to the plea offers and sentences given to
petitioner and his African-American co-defendant. At the outset, petitioner concedes that
numerous states have maximum robbery sentences longer than petitioner’s thirty-six-year
sentence. He also admits that this Court has upheld numerous sentences in excess of thirty-six
years for robbery. Petitioner, however, argues that “[i]t is the comparison with co-defendants Ms.
Sarne and Ms. Puglia that most directly calls into question the proportionality of [p]etitioner’s
punishment, and also invokes the equal protection concerns . . . .” Petitioner’s plea agreement
included a recommendation by the State of the minimum ten-year sentence for first-degree robbery
to run concurrently with a two to ten-year indeterminate sentence for malicious assault. He points
out that he “got more than nine times as much time as Ms. Sarne, and up to forty-six times as much
time as Ms. Puglia . . . .”

        Without citing to the record, petitioner claims that Ms. Sarne orchestrated the entire
conspiracy and was charged with two of the most serious offenses in West Virginia law but will
be eligible for parole after only one year due to her plea of guilty to conspiracy in exchange for
the dismissal of the robbery and kidnapping charges. The African American co-defendants were
offered plea agreements in which they would plead guilty to malicious assault, which carries twice
the amount of jail time as conspiracy, in addition to first-degree robbery, which has no upper limit.
In arguing that the circuit court multiplied the recommended sentences of the African American
co-defendants, petitioner asserts that the circuit court turned “a moderate gap into a chasm.” In
support of his argument, petitioner relies upon syllabus points one through three of State v. Marrs,
180 W. Va. 693, 379 S.E.2d 497 (1989), but those syllabus points specifically address the racial
composition of a jury pool. He contends that although there is not a jury issue in the instant case
since all of the co-defendants entered into plea agreements, the racially disparate treatment here
involves invidious racial discrimination in the decisions of a prosecuting attorney.




                                                 3
       This Court has long held that

       [d]isparate sentences for co-defendants are not per se unconstitutional. Courts
       consider many factors such as co-defendants’ respective involvement in the
       criminal transaction (including who was the prime mover), prior
       records, rehabilitative potential (including post-arrest conduct, age and
       maturity), and lack of remorse. If defendants are similarly situated, some courts
       will reverse on disparity of sentence alone.

State v. Cooper, 172 W. Va. 266, 271-72, 304 S.E.2d 851, 856 (1983). As this Court further
explained in Cooper,

       [t]here are two tests to determine whether a sentence is so disproportionate to a
       crime that it violates our constitution. Accord, Stockton v. Leeke, 269 S.C. 459, 237
       S.E.2d 896, 897 (1977). The first is subjective and asks whether the sentence for
       the particular crime shocks the conscience of the court and society. If a sentence is
       so offensive that it cannot pass a societal and judicial sense of justice, the inquiry
       need not proceed further. When it cannot be said that a sentence shocks the
       conscience, a disproportionality challenge is guided by the objective test we spelled
       out in Syllabus Point 5 of Wanstreet v. Bordenkircher, 166 W.Va. 523, 276 S.E.2d
       205 (1981):

               In determining whether a given sentence violates the proportionality
               principle found in Article III, Section 5 of the West Virginia
               Constitution, consideration is given to the nature of the offense, the
               legislative purpose behind the punishment, a comparison of the
               punishment with what would be inflicted in other jurisdictions, and
               a comparison with other offenses within the same jurisdiction.

Cooper at 272, 304 S.E.2d at 857.

        As the State asserts, petitioner failed to point to anything in the record that demonstrates
that the State acted “deliberately based upon an unjustifiable standard such as race.” He also offers
nothing to establish the race of Ms. Sarne and Ms. Puglia aside from his assertion that they are
white. Further, petitioner testified, “If I can recall, I was the only one really doing it.” However,
he said that Ms. Sarne was involved “to an extent . . . she really didn’t know like to-like what
degree that I was about to go do ‘cause I like mislead[sic] her in a way. Like I didn’t really let
them know what I was going to do.” In addition, when petitioner was asked how he became
involved in the crime, he did not implicate the women. Instead, he stated he “kn[e]w people like
who deal drugs in the area and they was[sic] sayin’ that this guy had a large sum of money that he
was ‘bout to purchase drugs.’” Referring to Mr. Troup, petitioner said “I’m going to go do this
with him; but I think she’s going to like-be scared so I don’t want to involve [Ms. Sarne] too much
because I don’t really trust them that well.” Petitioner even told the circuit court that Ms. Sarne
“knew like I was coming out there with ill-intentions but she didn’t know that it was going to be
towards her brother.” There is no dispute that neither Ms. Sarne nor Ms. Puglia committed acts of
violence upon Mr. Hall. Petitioner’s own statements clearly place the culpability for the crime at

                                                 4
the feet of petitioner and Mr. Troup. Therefore, we find no error in the circuit court’s implied
conclusion that petitioner was not similarly situated with the female co-defendants.

        We also find that the sentence does not shock the conscience. As we have repeatedly found,
“‘[i]n making the determination of whether a sentence shocks the conscience, we consider all of
the circumstances surrounding the offense.’ State v. Adams, 211 W. Va. 231, 233, 565 S.E.2d 353,
355 (2002).” State v. Patrick C., -- W. Va. --, 843 S.E.2d 510, 515 (Feb. 25, 2020). As set forth
above, this violent crime was planned out with sufficient time to travel across several states,
purchasing items the group deemed necessary at more than one location. Mr. Hall was violently
attacked and suffered multiple lacerations, facial swelling, and a broken nose. According to Mr.
Troup, petitioner was the one who stabbed Mr. Hall. Thus, it is clear that petitioner played a
significant role in perpetrating the crime against Mr. Hall without any provocation by Mr. Hall.
As set forth above, petitioner concedes that numerous states have maximum robbery sentences
longer than petitioner’s thirty-six-year sentence. He also admits that this Court has upheld
numerous sentences in excess of thirty-six years for robbery. Therefore, we find that we do not
need to fully address the objective test.

         Petitioner next argues that the circuit court failed to sufficiently advise petitioner
concerning the implications and procedure of his plea. In support of this assertion, petitioner argues
that he is entitled, under Rule 11(e)(2) of the West Virginia Rules of Criminal Procedure, to be
informed that he would have no right to withdraw his guilty plea in the event the sentencing court
declined to adhere to the recommended sentence contained in the plea agreement. Generally citing
fifteen pages of the record, petitioner asserts that the plea colloquy makes clear the circuit court’s
failure to make this admonition, as it did not inform petitioner that he would be unable to withdraw
his plea if the circuit court declined to adhere to the sentencing recommendation. He does,
however, acknowledge that the circuit court informed him of the following during the plea hearing:

       the State’s going to make a recommendation of the years on [the sentence]. And
       I’m not – I’m not bound by that. That means that if you come in here I could
       sentence you – you know, robbery’s got unlimited amount of time I could sentence
       you to. So it’s just a minimum of ten years. Do you understand that part of it?

Petitioner responded, “Yes.” He also denied having “any questions about any of that[.]” The circuit
court continued by addressing the State’s recommendation of a two to ten-year sentence for
malicious assault and its recommendation that the sentences be concurrent, again informing
petitioner that it did not “have to do that either. Do you understand that? I could run them
consecutive rather than concurrent.” At that point, petitioner responded, “Yes, sir.” Petitioner
confirmed that was his understanding of the plea agreement and denied having any questions about
those issues.

       Rule 11(e)(2) provides that

       [i]f a plea agreement has been reached by the parties, the court shall, on the record,
       require the disclosure of the agreement in open court or, on a showing of good
       cause, in camera, at the time the plea is offered. If the agreement is of the type
       specified in subdivision (e)(1)(A), (C), or (D), the court may accept or reject the

                                                  5
       agreement, or may defer its decision as to the acceptance or rejection until there has
       been an opportunity to consider the presentence report. If the agreement is of the
       type specified in subdivision (e)(1)(B), the court shall advise the defendant that if
       the court does not accept the recommendation or request, the defendant
       nevertheless has no right to withdraw the plea.

In addressing Rule 11(e)(2), this Court set forth the following:

               A trial court has two options to comply with the mandatory requirements
       of Rule 11(e)(2) of the West Virginia Rules of Criminal Procedure. It may initially
       advise the defendant at the time the guilty plea is taken that as to any recommended
       sentence made in connection with a plea agreement, if the court does not accept the
       recommended sentence, the defendant will have no right to withdraw the guilty
       plea. As a second option, the trial court may conditionally accept the guilty plea
       pending a presentence report without giving the cautionary warning required
       by Rule 11(e)(2). However, if it determines at the sentencing hearing not to follow
       the recommended sentence, it must give the defendant the right to withdraw the
       guilty plea.

Syl. Pt. 2, State v. Cabell, 176 W. Va. 272, 342 S.E.2d 240 (1986). The circuit court clearly
explained to petitioner that it was not bound by the State’s recommendation and that it had the
authority to impose consecutive sentences. Prior to the imposition of sentence, petitioner expressed
neither confusion nor a resistance to move forward with his plea, regardless of the possibility of
receiving consecutive sentences. Given these circumstances, the trial court's omission of
the Rule 11(e)(2) provision was harmless error. See Syl. Pt. 3, State v. Valentine, 208 W. Va. 513,
541 S.E.2d 603 (2000) (“The omission of the statement required by Rule 11(e)(2) of the West
Virginia Rules of Criminal Procedure must be deemed harmless error unless there is some realistic
likelihood that the defendant labored under the misapprehension that his plea could be
withdrawn.”)

        Finally, petitioner asserts that he was denied the effective assistance of counsel, resulting
in an involuntary guilty plea. He is critical of his counsel below, arguing that during the plea
colloquy, petitioner’s counsel asked the circuit court to run both the robbery and malicious
wounding sentences concurrently, stating, “I think it’s overkill if you were to run the – the crimes
consecutively – the sentencing consecutively. I believe that the State will recommend –
recommend a concurrent sentence. I join that recommendation. I think that ten years is enough for
the crime.” Petitioner contends that counsel did not argue a ten-year sentence versus a life sentence,
as it appears that counsel did not contemplate the peril facing petitioner beyond the prospect of a
consecutive two- to ten-year sentence on top of the ten-year robbery sentence.

       As this Court has found,

               [i]t is the extremely rare case when this Court will find ineffective assistance
       of counsel when such a charge is raised as an assignment of error on a direct appeal.
       The prudent defense counsel first develops the record regarding ineffective
       assistance of counsel in a habeas corpus proceeding before the lower court, and

                                                  6
       may then appeal if such relief is denied. This Court may then have a fully developed
       record on this issue upon which to more thoroughly review an ineffective assistance
       of counsel claim.

Syl. Pt. 10, State v. Triplett, 187 W. Va. 760, 421 S.E.2d 511 (1992). We have also explained that
“the preferred way of raising ineffective assistance of . . . counsel is to file a subsequent petition
for a writ of habeas corpus raising the issue in the court below.” Watts v. Ballard, 238 W. Va. 730,
735-36 n.7, 798 S.E.2d 856, 861-62 n.7 (2017) (internal quotations and citation omitted).
Consequently, “we decline to address an alleged ineffective assistance of counsel claim in this
direct appeal. The record has not been developed on this issue. This is an issue that must be
developed in a habeas corpus proceeding.” State v. Richardson, 240 W. Va. 310, 319-20 n.13, 811
S.E.2d 260, 269-70 n.13 (2018). For these reasons, we affirm the circuit court’s October 3, 2019,
sentencing order.


                                                                                           Affirmed.

ISSUED: December 7, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  7